DAUKSCH, Judge.
This is an appeal from the trial court’s denial of appellant’s motion to correct an illegal sentence under Florida Rule of Criminal Procedure 3.800(a). Appellant was previously convicted of manslaughter and abuse, neglect, or exploitation of aged or disabled persons. See §§ 782.07, 827.-09(1), Fla.Stat. (1985). After her motion for new trial was denied, appellant appealed the judgment and sentence. This court affirmed both in Moses v. State, 487 So.2d 1077 (Fla. 5th DCA 1986). Approximately two years later, appellant filed a motion to correct sentence in the lower court pursuant to Florida Rule of Criminal Procedure 3.800(a) in which she attacked the trial court’s reasons for departure. The court denied her motion and she appealed. Because this court affirmed appellant’s sentence on direct appeal, she may not collaterally attack the trial court’s reasons for departure. See Bailey v. State, 504 So.2d 429 (Fla. 2d DCA 1987); Lowe v. State, 501 So.2d 712 (Fla. 2d DCA 1987); Rowe v. State, 496 So.2d 857 (Fla. 2d DCA 1986); Wahl v. State, 460 So.2d 579 (Fla. 2d DCA 1984). But see Early v. State, 516 So.2d 24 (Fla. 3d DCA 1987); Watkins v. State, 498 So.2d 576 (Fla. 3d DCA 1986), appeal after remand, 531 So.2d 239 (Fla. 3d DCA 1988).
AFFIRMED.
COWART and DANIEL, JJ., concur.